[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: MOTION TO INTERVENE AND MODIFY (#111)
The court has reviewed the briefs submitted by counsel. The court finds that the motion to intervene may be granted for the limited purpose of appointing counsel for the minor children, who will act also as guardian ad litem, and to allow petitioner, Ronald George, as a stepparent, to file an action for visitation pursuant to C.G.S. § 46b-59.
The court finds that the children may have an independent right of association with their stepfather, and absent the appointment of counsel, their right may not adequately be presented to the court.
The court finds that this motion to intervene may be granted for this limited purpose insofar as there exists no "controversy" for purposes of full intervenor status. Manter v.Manter, 185 Conn. 502 (1981).
DRANGINIS, J.